DETAILED ACTION
Status of Claims 
Claims 1-20 have been considered. It is hereby acknowledged that the following papers have been received and placed of record in the file:
Applicant Remarks 						-Receipt Date 10/11/2022
Amended Claims 						-Receipt Date 10/11/2022

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2022 has been entered.
 
Response to Amendment
This office action is in response to the amendment filed on 10/11/2022. Claims 1-20 are pending. Claims 1, 11, and 20 are amended. Applicant's amendments to the claims have overcome the previous 112(a)/(b) rejections.

Response to Arguments
Applicant’s arguments, see Remarks page 8, filed 10/11/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Dhodapkar (US 7,861,066) in view of Luick (US 2003/0177338).

Drawings
The drawings are objected to because Figures 1-4 are not in black and white and of sufficient quality, see 37 CFR 1.84(a) and (L).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner suggests the follow process for making the drawings black and white:
1. Open the drawings PDF file with Adobe Acrobat Pro DC (a similar Adobe product may work, but the examiner has only tested this in Adobe Acrobat Pro DC);
2. Click “File” and then click “Print”;
3. Select “Adobe PDF” as the printer. If not available, “Microsoft Print to PDF” may also work, though this has not been tested. If neither option is available, this process may not be applicable, and applicant should try to find an alternate way to print in only black and white.
4. Uncheck “Print in grayscale (black and white)”;
5. Uncheck “Save ink/toner”;
6. Click “Advanced”;
7. Under “Color Management”, for the “Color Profile” field, select “Black & White” near the bottom of the list. The examiner also had “Treat grays as K-only grays” checked, and “Preserve Black” checked.
8. Click “OK” and then click “Print”. The resulting PDF should comprise only black and white drawings. Please review the final drawings for potential unintended consequences of this process.


Claim Objections
Claims 6, 9, 15, and 18 are objected to because of the following informalities:  
Claim 6 line 3- “data” should be “the data” since data is already introduced in claim 1 line 3
Similar corrections should be made for “data” in claim 9 line 3, claim 15 line 4, and claim 18 line 4
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5-8 and 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites: 
a cache line comprising the load instruction and comprising cache line metadata that includes load replay data
	Claim 5, which depends from claim 1, recites: 
accessing, by the load replay predictor, the load replay data associated with the previous replay of the load instruction comprises: 
receiving, from the load replay model, the load replay data.
There is insufficient support in the disclosure for receiving the load replay data from a load replay model, as required by claim 5, and the load replay data being included in cache line metadata in a cache line, as required by claim 1. Instead, the specification at [0015] discloses “The load replay data may be stored, for example, in cache line metadata of a cache block that includes the load instruction. In other implementations, the load replay data may be stored, for example, in a machine- learned model, one or more bloom filters, or other suitable data structure.” That is, claims 1 and 5 appear to be drawn to separate implementations. Claim 1 is drawn to the implementation where one receives the load replay data from cache and claim 5 is drawn to the implementation where one receives the load replay data from the load replay model; a system would do one or the other but there is no indication in the original disclosure of the system getting it from both sources.
Claims 6-7 are rejected based on their dependence from claim 5. 
Claim 14 is rejected for reasons similar to the rejection of claim 5 since claim 14 recites a similar limitation to claim 5 and depends from claim 11 which recites a similar limitation to claim 1.
Claims 15-17 are rejected based on their dependence from claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dhodapkar (US 7,861,066) in view of Luick (US 2003/0177338).
Regarding claim 1, Dhodapkar teaches:
1. A method comprising: 
determining at a first time, by a load replay predictor (Fig. 1 replay prediction unit 15) of a processor device (Fig. 1 processor 10), that a load instruction is scheduled to be executed (col 6 lines 32-33: the prediction unit predicts whether an instruction will replay at 210, which is a determination at a first time that the instruction will execute, i.e. is scheduled to be executed, where the execution may be incorrect and the instruction has to be replayed, see also col 2 lines 42-46; col 5 lines 3-7: the instruction may be a load instruction, see also col 5 line 65-col 6 line 1) by a load store unit to load data from a memory location  (col 5 lines 3-7: AGU 22 is a load store unit since it receives and generates addresses for load operations, where the load operations access, i.e. load data from, the memory locations corresponding to the generated address); 
accessing, by the load replay predictor, load replay data associated with a previous replay of the load instruction (col 6 lines 32-40: the replay prediction unit accesses prediction history stored in the prediction history buffer, which is load replay data associated with a previous replay of the instruction, see also col 3 lines 10-12); and 
based on the load replay data, causing the load instruction to be rescheduled (col 6 lines 32-40: the replay prediction unit uses the prediction history to predict whether the instruction will replay; col 6 line 67-col 7 line 3: the instruction is flagged if it is predicted to replay; col 7 line 20-26: scheduling for the flagged instruction may be inhibited which is equivalent to rescheduling the instruction that is normally scheduled to execute at blocks 215 and 245, see Fig. 2; this indicates that based on the prediction history, an instruction may be rescheduled in that its initial scheduling may be inhibited).
	Although Dhodapkar teaches that the prediction history buffer 17 may comprise any type of memory (col 6 lines 20-21) and that unused bits in the instruction may be used to flag the instruction as an operation that will replay (col 7 lines 3-8), Dhodapkar does not teach:
	the load predictor accessing a cache line comprising the load instruction and comprising cache line metadata that includes load replay data.
	However, Luick teaches: 
a cache line comprising a load instruction and comprising prediction data ([0023]: an instruction in an I-cache may not use all the bits of a word in the cache; [0032]-[0033]: the available bits may be used as individual values for the instruction such as being used to store prediction values; [0041]: the instruction may be a load instruction).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the instruction cache of Dhodapkar to use available bits in the cache line of an instruction to store prediction values as taught by Luick such that the combination would store the prediction history (i.e. cache line metadata that includes load replay data) with a load instruction in a cache line of the instruction cache. One of ordinary skill in the art would have been motivated to make this modification to reduce storage requirements of the replay prediction unit since the prediction history would no longer have to be stored in the prediction history buffer, to increase utilization of the instruction cache since the prediction history will be stored in otherwise unused bits in the instruction cache, and to reduce the time require to retrieve the prediction history since it will be received with the instruction rather than having to look it up separately after receiving the instruction. 

Regarding claim 2, Dhodapkar in view of Luick teaches:
2. The method of claim 1 wherein the load instruction is a programmatic instruction from an executable program (Dhodapkar col 5 lines 65-67: the load instruction is an explicit/programmatic load instruction) and is located in a cache line of a cache memory of the processor device (Dhodapkar col 3 lines 51-56: all the instructions are fetched from the instruction cache, i.e. cache lines of the instruction cache).

	Regarding claim 3, Dhodapkar in view of Luick teaches: 
3. The method of claim 1 wherein the load instruction is an internal load instruction generated by the processor device (Dhodapkar col 5 line 65-col 6 line 1: the load instruction is implicit in an explicit instruction that specifies a memory source operand to be read by the processor, which indicates that the processor generates an internal load instruction to read the memory source operand, and the steps in Fig. 2 performed for the explicit instruction, including the predicting and inhibiting steps, would apply to the implicit load instruction).

	Regarding claim 4, Dhodapkar in view of Luick teaches:
4. The method of claim 1 wherein the load instruction is identified in a cache line of a cache memory (Dhodapkar col 3 lines 51-56: the instructions are fetched from the instruction cache, which includes identifying the instructions in a cache line of the instruction cache; Dhodapkar col 5 lines 3-7: the instruction may be a load instruction); and wherein accessing the load replay data associated with the previous replay of the load instruction further comprises accessing the cache line metadata that corresponds to the load instruction and that contains the load replay data (Dhodapkar col 6 lines 32-40 and Luick [0032]-[0033]: the accessing of the prediction history by the replay prediction unit includes accessing the cache line metadata corresponding to the load instruction and containing the load replay data since the combination with Luick will store the prediction history with the load instruction in the instruction cache line).

Regarding claim 9, Dhodapkar in view of Luick teaches:
9. The method of claim 1 further comprising: 
determining, at a time prior to the first time, that the load instruction is scheduled to be executed to load data from the memory location (Dhodapkar col 5 lines 3-7: the instruction may be a load instruction, see also col 5 line 65-col 6 line 1; Dhodapkar col 6 lines 26-32: fetching the load instruction at 205 occurs before the replay prediction unit predicts the instruction at 210, i.e. prior to the first time, and the fetching of the load instruction is a determination that the load instruction is scheduled to be executed later in the pipeline to load data); 
executing the load instruction to load the data from the memory location (Dhodapkar col 5 lines 3-7: AGU 22 executes the load instruction since it generates addresses for load operations, where the load operations access, i.e. load data from, the memory locations corresponding to the generated address); 
subsequently determining that the load instruction must be replayed (Dhodapkar col 7 lines 34-42: at block 250 it is determined, subsequent to execution, if the instruction replays/must be replayed); and 
generating the load replay data based on determining that the load instruction must be replayed (Dhodapkar col 6 lines 32-40 and col 7 lines 34-42: the replay prediction unit keeps track of the instruction replays and the prediction history is generated based on whether the instruction replays or not since the prediction history, see also col 3 lines 9-12 indicating that the prediction history is an execution history of an instruction).

	Regarding claim 10, Dhodapkar in view of Luick teaches:
10. The method of claim 9 wherein the load instruction is identified in a cache line of a cache memory (Dhodapkar col 3 lines 51-56: the instructions are fetched from the instruction cache which includes identifying the instructions in a cache line of cache memory; Dhodapkar col 5 lines 3-7: the instruction may be a load instruction), and further comprising: 
storing, by the load replay predictor, the load replay data in cache line metadata that corresponds to the load instruction (Dhodapkar col 6 lines 32-40 and Luick [0032]-[0033]: the prediction history is stored in the cache line with the load instruction in the combination with Luick).

Regarding claim 11, Dhodapkar teaches:
11. A processor device (Fig. 1 processor 10) comprising: 
a load store unit (col 5 lines 3-7: AGU 22 is a load store unit since it receives and generates addresses for load operations); and 
a load replay predictor (Fig. 1 replay prediction unit 15) to: 
determine, at a first time, that a load instruction is scheduled to be executed (col 6 lines 32-33: the prediction unit predicts whether an instruction will replay at 210, which is a determination at a first time that the instruction will execute, i.e. is scheduled to be executed, where the execution may be incorrect and the instruction has to be replayed, see also col 2 lines 42-46; col 5 lines 3-7: the instruction may be a load instruction, see also col 5 line 65-col 6 line 1) by the load store unit to load data from a memory location (col 5 lines 3-7: AGU 22 is a load store unit since it receives and generates addresses for load operations, where the load operations access, i.e. load data from, the memory locations corresponding to the generated address); 
access load replay data associated with a previous replay of the load instruction (col 6 lines 32-40: the replay prediction unit accesses prediction history stored in the prediction history buffer, which is load replay data associated with a previous replay of the instruction, see also col 3 lines 10-12); and 
based on the load replay data, cause the load instruction to be rescheduled (col 6 lines 32-40: the replay prediction unit uses the prediction history to predict whether the instruction will replay; col 6 line 67-col 7 line 3: the instruction is flagged if it is predicted to replay; col 7 line 20-26: scheduling for the flagged instruction may be inhibited which is equivalent to rescheduling the instruction that is normally scheduled to execute at blocks 215 and 245, see Fig. 2; this indicates that based on the prediction history, an instruction may be rescheduled in that its initial scheduling may be inhibited).
	Although Dhodapkar teaches that the prediction history buffer 17 may comprise any type of memory (col 6 lines 20-21) and that unused bits in the instruction may be used to flag the instruction as an operation that will replay (col 7 lines 3-8), Dhodapkar does not teach:
	the load predictor accessing a cache line comprising the load instruction and comprising cache line metadata that includes load replay data.
	However, Luick teaches: 
a cache line comprising a load instruction and comprising prediction data ([0023]: an instruction in an I-cache may not use all the bits of a word in the cache; [0032]-[0033]: the available bits may be used as individual values for the instruction such as being used to store prediction values; [0041]: the instruction may be a load instruction).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the instruction cache of Dhodapkar to use available bits in the cache line of an instruction to store prediction values as taught by Luick such that the combination would store the prediction history (i.e. cache line metadata that includes load replay data) with a load instruction in a cache line of the instruction cache. One of ordinary skill in the art would have been motivated to make this modification to reduce storage requirements of the replay prediction unit since the prediction history would no longer have to be stored in the prediction history buffer, to increase utilization of the instruction cache since the prediction history will be stored in otherwise unused bits in the instruction cache, and to reduce the time require to retrieve the prediction history since it will be received with the instruction rather than having to look it up separately after receiving the instruction. 

	Regarding claim 12, Dhodapkar in view of Luick teaches:
12. The processor device of claim 11 wherein the load instruction is a programmatic instruction from an executable program (Dhodapkar col 5 lines 65-67: the load instruction is an explicit/programmatic load instruction) and is located in a cache line of a cache memory of the processor device (Dhodapkar col 3 lines 51-56: all the instructions are fetched from the instruction cache, i.e. cache lines of the instruction cache).

Regarding claim 13, Dhodapkar in view of Luick teaches:
13. The processor device of claim 11 wherein the load instruction is identified in a cache line of a cache memory (Dhodapkar col 3 lines 51-56: the instructions are fetched from the instruction cache; Dhodapkar col 5 lines 3-7: the instruction may be a load instruction); and wherein accessing the load replay data associated with the previous replay of the load instruction further comprises accessing the cache line metadata that corresponds to the load instruction and that contains the load replay data (Dhodapkar col 6 lines 32-40 and Luick [0032]-[0033]: the accessing of the prediction history by the replay prediction unit includes accessing the cache line metadata corresponding to the load instruction and containing the load replay data since the combination with Luick will store the prediction history with the load instruction in the instruction cache line).

Regarding claim 18, Dhodapkar in view of Luick teaches:
18. The processor device of claim 11 wherein the load replay predictor is further to: 
determine, at a time prior to the first time, that the load instruction is scheduled to be executed to load the data from the memory location (Dhodapkar col 5 lines 3-7: the instruction may be a load instruction, see also col 5 line 65-col 6 line 1; col 6 lines 26-32: fetching the load instruction at 205 occurs before the replay prediction unit predicts the instruction at 210, i.e. prior to the first time, and the fetching of the load instruction is a determination that the load instruction is scheduled to be executed later in the pipeline to load data); 
execute the load instruction to load the data from the memory location (Dhodapkar col 5 lines 3-7: AGU 22 executes the load instruction since it generates addresses for load operations, where the load operations access, i.e. load data from, the memory locations corresponding to the generated address); 
subsequently determine that the load instruction must be replayed (Dhodapkar col 7 lines 34-42: at block 250 it is determined, subsequent to execution, if the instruction replays/must be replayed); and 
generate the load replay data based on determining that the load instruction must be replayed (Dhodapkar col 6 lines 32-40 and col 7 lines 34-42: the replay prediction unit keeps track of the instruction replays and the prediction history is generated based on whether the instruction replays or not since the prediction history, see also col 3 lines 9-12 indicating that the prediction history is an execution history of an instruction).

	Regarding claim 19, Dhodapkar in view of Luick teaches:
19. The processor device of claim 18 wherein the load instruction is identified in a cache line of a cache memory (Dhodapkar col 3 lines 51-56: the instructions are fetched from the instruction cache which includes identifying the instructions in a cache line of cache memory; Dhodapkar col 5 lines 3-7: the instruction may be a load instruction), and wherein the load replay predictor is further to: 
store the load replay data in cache line metadata that corresponds to the load instruction (Dhodapkar col 6 lines 32-40 and Luick [0032]-[0033]: the prediction history is stored in the cache line with the load instruction in the combination with Luick).

	Regarding claim 20, Dhodapkar teaches:
20. A non-transitory computer-readable storage medium that includes executable instructions to cause a load replay predictor (Fig. 1 replay prediction unit 15) of a processor device (Fig. 1 processor 10) to: 
determine, at a first time, that a load instruction is scheduled to be executed (col 6 lines 32-33: the prediction unit predicts whether an instruction will replay at 210, which is a determination at a first time that the instruction will execute, i.e. is scheduled to be executed, where the execution may be incorrect and the instruction has to be replayed, see also col 2 lines 42-46; col 5 lines 3-7: the instruction may be a load instruction, see also col 5 line 65-col 6 line 1) by a load store unit to load data from a memory location (col 5 lines 3-7: AGU 22 is a load store unit since it receives and generates addresses for load operations, where the load operations access, i.e. load data from, the memory locations corresponding to the generated address); 
access load replay data associated with a previous replay of the load instruction (col 6 lines 32-40: the replay prediction unit accesses prediction history stored in the prediction history buffer, which is load replay data associated with a previous replay of the instruction, see also col 3 lines 10-12); and 
based on the load replay data, cause the load instruction to be rescheduled (col 6 lines 32-40: the replay prediction unit uses the prediction history to predict whether the instruction will replay; col 6 line 67-col 7 line 3: the instruction is flagged if it is predicted to replay; col 7 line 20-26: scheduling for the flagged instruction may be inhibited which is equivalent to rescheduling the instruction that is normally scheduled to execute at blocks 215 and 245, see Fig. 2; this indicates that based on the prediction history, an instruction may be rescheduled in that its initial scheduling may be inhibited).
	Although Dhodapkar teaches that the prediction history buffer 17 may comprise any type of memory (col 6 lines 20-21) and that unused bits in the instruction may be used to flag the instruction as an operation that will replay (col 7 lines 3-8), Dhodapkar does not teach:
	the load predictor accessing a cache line comprising the load instruction and comprising cache line metadata that includes load replay data.
	However, Luick teaches: 
a cache line comprising a load instruction and comprising prediction data ([0023]: an instruction in an I-cache may not use all the bits of a word in the cache; [0032]-[0033]: the available bits may be used as individual values for the instruction such as being used to store prediction values; [0041]: the instruction may be a load instruction).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the instruction cache of Dhodapkar to use available bits in the cache line of an instruction to store prediction values as taught by Luick such that the combination would store the prediction history (i.e. cache line metadata that includes load replay data) with a load instruction in a cache line of the instruction cache. One of ordinary skill in the art would have been motivated to make this modification to reduce storage requirements of the replay prediction unit since the prediction history would no longer have to be stored in the prediction history buffer, to increase utilization of the instruction cache since the prediction history will be stored in otherwise unused bits in the instruction cache, and to reduce the time require to retrieve the prediction history since it will be received with the instruction rather than having to look it up separately after receiving the instruction. 

Prior Art Considerations
	The known prior art, taken alone or in combination, was not found to teach, in combination with other limitations in the claims, load replay data that is stored with a load instruction in a cache line and receiving the load replay data from a load replay model, as required by claims 5 and 14. 
Examiner notes that while no prior art rejection is given for claims 5-8 and 14-17, the claims are rejected under 35 USC 112(a) and are thus not allowable at the current point. Examiner further notes that amendments to the claims to overcome the 112(a) rejection would likely impact the prior art considerations. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2002/0152368 teaches prediction fields stored with an instruction in an instruction cache line (Abstract and Fig. 3 fields 5 and 6)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476. The examiner can normally be reached Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KASIM ALLI/Examiner, Art Unit 2183 
/William B Partridge/Primary Examiner, Art Unit 2183